IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :               No. 2096 Disciplinary Docket No. 3
                                :
                Petitioner      :               26 DB 2014
                                :
           v.                   :               Attorney Registration No. 88670
                                :
ROBERT P. MAIZEL,               :               (Philadelphia)
                                :
                Respondent      :


                                        ORDER


PER CURIAM


      AND NOW, this 20th day of November, 2014, upon consideration of the

Recommendation of the Three-Member Panel of the Disciplinary Board dated August

28, 2014, the Joint Petition in Support of Discipline on Consent is hereby granted

pursuant to Rule 215(g), Pa.R.D.E., and it is

      ORDERED that Robert P. Maizel is suspended on consent from the Bar of this

Commonwealth for a period of two years and he shall comply with all the provisions of

Rule 217, Pa.R.D.E.